internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc psi 9-plr-163748-02 date date in re ruling_request of legend taxpayer law firm year year year year year year a b c d plr-163748-02 dear this is in response to your letter dated date sent on behalf of taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make timely allocations of generation-skipping_transfer gst_exemption with respect to transfers made by taxpayer to four irrevocable trusts in four different tax years the facts and representations submitted are summarized as follows taxpayer’s spouse died in year in year with the assistance of law firm taxpayer created four irrevocable trusts taxpayer has four children and each child and his or her issue are beneficiaries of one of the trusts aside from the different trust beneficiaries the provisions of each trust are identical paragraph a of article ii of each trust provides that current and accumulated net_income and principal may be distributed to or applied for the benefit of any one or more of taxpayer’s child and his or her issue in such amounts and at such times as the trustees determine reasonably necessary to provide for a beneficiary’s health education maintenance and support paragraph b of article ii of each trust provides that upon the death of taxpayer’s respective child the trust’s then remaining net assets shall be distributed to or held for the benefit of such one or more of the child’s issue as the child may have appointed by specific reference to the power in his or her will it further provides that assets not so appointed shall be administered as a separate trust for the benefit of the issue of taxpayer’s respective child or if the child has no issue for the benefit of the taxpayer’s descendants taxpayer initially transferred dollar_figurea to each of the trusts in year in year taxpayer transferred dollar_figureb to each of the trusts in year taxpayer transferred dollar_figurec to each of the trusts in year taxpayer transferred dollar_figured to each of the trusts no distributions from any of the trusts have been made to a skip_person law firm has represented taxpayer with respect to estate and gift_tax matters since year law firm advised taxpayer of the need to allocate gst_exemption to the transfers however when law firm prepared taxpayer’s united_states gift and generation-skipping_transfer_tax returns form_709 for the transfers to the four trusts in year sec_2 through it inadvertently failed to allocate taxpayer’s gst_exemption to the transfers in addition law firm failed to advise taxpayer of the necessity to file a form_709 for transfers made in year law firm discovered the errors and omission in year when it was assisting taxpayer with additional transfers to the trusts taxpayer relied on law firm to make the allocations on properly prepared gift_tax returns plr-163748-02 taxpayer requests an extension of time under sec_301_9100-3 to allocate taxpayer’s gst_exemption to the transfers to each of the four trusts made in year sec_2 through sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides generally that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfer of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c -- a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent plr-163748-02 contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of sixty days from the date of this letter to make retroactive_allocations of taxpayer’s available gst_exemption with respect to taxpayer’s transfers to the trusts in year sec_2 through the allocation will be effective as of the dates of the transfers to the trusts in year sec_2 through and the gift_tax value of the transfers will be used in determining the amount of gst_exemption to be allocated to the trusts the allocations should be made on supplemental form sec_709 filed with the internal revenue plr-163748-02 service_center cincinnati ohio a copy of this letter should be attached to the supplemental form sec_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trusts this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
